Case 1:17-cr-02778-JCH Document 177 Filed 05/21/21 Page 1of1

FILED

United States District Court

Albuquerque, New Mexico

 

UNITED STATES DISTRICT COURT rae
for th
District of New Mexico

United States of America

ears _ 17CR2778JAP
Klayton Wimberly case No

Defendant

 

WAIVER OF PERSONAL PRESENCE AT HEARING

 

 

I, Klayton Wimberly , Defendant, understand that I am scheduled for
Initial Appearance on Revocation Proceeding hearing on May 21, 2021
nature of hearing date

I understand that I may appear by video for this proceeding. I hereby ask to be permitted to

appear for the hearing by video, and waive my right to be personally present for this hearing.

». May 21, 2021 Y

é

Dat

 

"k*' Defendant's signature
— .
Fodd 9. Bullion
Sténature of defendant's attorney

Todd J. Bullion

Printed name of defendant's attorney

todd@bullionlaw.com

Defendant's attorney's e-mail address

 

 

 
